Case 2:19-cr-20630-BAF-APP ECF No. 20, PageID.119 Filed 03/29/21 Page 1 of 2



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,

                            Plaintiff,

       v.                                                      Case No. 19-CR-20630

JEFFERY PIETRZYK,                                              Hon. Bernard A. Friedman

                            Defendant.



                                  NOTICE OF MOTION

       Moving Party:                 Defendant Jeffery Pietrzyk

       Date and Time:                TBD

       Place:                        Hon. Bernard A. Friedman
                                     Theodore Levin U.S. Courthouse
                                     231 W. Lafayette Blvd., Room 120
                                     Detroit, MI 48226

       Supporting Papers:            Declaration of Robert C. Singer, Esq., executed
                                     March 29, 2021 and Exhibit A.

       Relief Requested:             An Order granting Defendant’s Fifth Motion to Adjourn
                                     Sentencing, to reset the defendant’s Sentencing Hearing for
                                     July 14, 2021 at 11:00 a.m., and to reset the Sentencing
                                     Submission Schedule.

Dated: March 29, 2021
       Williamsville, New York

                                     SINGER LEGAL PLLC
                                     Counsel for Defendant Jeffery Pietrzyk

                                     By:     s/ Robert C. Singer, Esq.
                                             Robert C. Singer, Esq.
                                     80 East Spring Street
                                     Williamsville, New York 14221
                                     (716) 222-3288
                                     rob@singerlegalpllc.com


                                           Page 1 of 2
Case 2:19-cr-20630-BAF-APP ECF No. 20, PageID.120 Filed 03/29/21 Page 2 of 2



                                    CERTIFICATE OF SERVICE

                I hereby certify that on March 29, 2021, I electronically filed the foregoing document
and accompanying exhibits and declarations with the United States District Court for the Eastern
District of Michigan by using the CM/ECF system. I certify that the following parties or their
counsel of record are registered as ECF Filers and that they will be served by the CM/ECF system:

United States Attorney’s Office
   for the Eastern District of Michigan
Counsel for Plaintiff United States of America
         Frances Carlson, Esq.
         Eaton Brown, Esq.
         Adriana Dydell, Esq.
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211
(313) 226-9696

Dated: March 29, 2021
       Williamsville, New York

                                          SINGER LEGAL PLLC
                                          Counsel for Defendant Jeffery Pietrzyk

                                          By:     s/ Robert C. Singer, Esq.
                                                  Robert C. Singer, Esq.
                                          80 East Spring Street
                                          Williamsville, New York 14221
                                          (716) 222-3288
                                          rob@singerlegalpllc.com




                                                 Page 2 of 2
